DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 10/15/2021.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2021 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A system for powering an electronic device within a vehicle tire, comprising: an electrical energy generator electrically connected to an electrically conductive vehicle wheel, the vehicle tire being mounted upon the vehicle wheel; the vehicle tire including a pair of bead portions, a pair of sidewalls, a pair of shoulders, a tread oriented in a tread region, an inner surface, and a metallic cord oriented within an interior of the tire; at least one conductive element extending from at least one of the pair of bead portions and piercing into the interior of the tire and electrically connecting to the metallic cord; at least one electronic device within the vehicle tire; and at least one ground path extending through a thickness of the vehicle tire from the inner surface to an exterior surface in a 
Claim 12: “A vehicle tire with an electronic device oriented on its inner surface, comprising: a pair of bead portions, a pair of sidewalls, a pair of shoulders, a tread oriented in a tread region, an inner surface, and a metallic cord oriented within an interior of the tire; at least one conductive element extending from at least one of the pair of bead portions and piercing into the interior of the tire and electrically connecting to the metallic cord; at least one electronic device within the vehicle tire; and at least one ground path extending through a thickness of the vehicle tire from the inner surface to an exterior surface in a contact patch of the tread; and wherein the at least one electronic device is electrically connected to the metallic cord and the at least one ground path.”
Tanno et al. (US 2021/0138852) is cited as prior art most closely related to the claimed invention.
Tanno teaches (Fig. 1-15B) a vehicle tire (10), comprising: an electrical energy generator (16) electrically connected to a vehicle wheel (10b), the vehicle tire (10) being mounted upon the vehicle wheel (Fig. 10); the vehicle tire (10) including a pair of bead portions (5), a pair of sidewalls (2), a pair of shoulders, a tread (1) oriented in a tread region (1), an inner surface (10a), and a metallic cord ([0064]) oriented within an interior of the tire (10). 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reichling et al. (US 2021/0094363) teaches a bead portion of a tire having a bead core, a first bead filler, a first carcass extending around the recited elements, and a second carcass extending over the previously recited elements.
Skurich et al. (US 2021/0061017) teaches a tread for a tire including a first tread zone extending around the tire, a first tread zone being composed of a first compound, a second tread zone composed of a second compound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832